Exhibit 10.1

AMENDMENT NO. 2 TO STOCKHOLDERS AGREEMENT

This AMENDMENT NO. 2 TO STOCKHOLDERS AGREEMENT (this “Amendment”) is made and
entered into as of June 15, 2006 by and among Leslie’s Poolmart, Inc., a
Delaware corporation (the “Company”), GCP California Fund, L.P. (“GCP”),
Leslie’s Coinvestment LLC (together with GCP, the “Green Parties”) and certain
other stockholders of the Company.

R E C I T A L S

WHEREAS, the Company, the Green Parties and certain other stockholders of the
Company are parties to a Stockholders Agreement dated as of January 25, 2005 and
amended as of October 25, 2005 (the “Stockholders Agreement”);

WHEREAS, pursuant to Section 7.6 of the Stockholders Agreement, the Stockholders
Agreement may be amended, modified, supplemented or terminated only by a written
instrument signed by each of (i) the Company, (ii) GCP and (iii) stockholders
holding a majority of the Registrable Individual Shares (as defined in the
Stockholders Agreement), on a fully-diluted basis; and

WHEREAS, subject to and in accordance with the terms of this Amendment, the
Company, GCP and the stockholders holding a majority of the Registrable
Individual Shares desire to amend the Stockholders Agreement in certain
respects, as more particularly set forth below.

A G R E E M E N T

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree to modify the
Stockholders Agreement as set forth below. Except as otherwise provided herein,
all capitalized terms used herein shall have the meanings ascribed thereto in
the Stockholders Agreement.

1. Amendment to the Definition of “Fair Market Value”. The definition of “Fair
Market Value,” which appears at the end of Section 2.8 of the Stockholders
Agreement, shall be deleted in its entirety and replaced with the following:

“Fair Market Value” means the value equal to (i) the product of 6.5 and the
Consolidated EBITDA (as such term is defined in the Indenture dated as of
January 25, 2005 by and between the Company as the issuer and The Bank of New
York as the trustee) of the Company for the four most recent quarters prior to
the Call Event; (based upon the Company’s audited or unaudited financial
statements, as applicable, and to the extent the Company is then filing periodic
reports with the Commission, based upon such results as included in the last
such filing), minus (ii)(A) the aggregate liquidation preference of Preferred
Shares as of the most recent completed quarter (which shall include any accrued
and unpaid dividends that have been added to the liquidation preference);
(B) the Company’s Indebtedness (as such term is defined in the Amended and
Restated Loan and Security Agreement dated as of January 25, 2005 among Leslie’s



--------------------------------------------------------------------------------

Poolmart, Inc., LPM Manufacturing, Inc, Wells Fargo Retail Finance LLC, and
other lenders parties thereto (the “Credit Facility”)) as of the most recent
completed quarter; and (C) the average daily balance of the Company’s borrowings
under the Credit Facility (without duplicating any amounts included in clause
(B) above) for the four most recent quarters prior to the Call Event; provided,
however, that, solely for purposes of Section 2.8(a)(ii), if a Public Offering
Event has occurred, the fair market value shall be closing price of the Shares
on the applicable stock exchange on the business day immediately preceding the
day on which the fair market value is determined.

2. Confirmation of the Stockholders Agreement. Except as amended or modified
hereby, all terms, covenants and conditions of the Stockholders Agreement as
heretofore in effect shall remain in full force and effect and are hereby
ratified and confirmed in all respects.

3. Governing Law. This Amendment shall be governed by and constituted in
accordance with the laws of the State of Delaware applicable to contracts to be
made and performed entirely within such State.

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original and
all such counterparts together, shall constitute one and the same instrument.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.

 

LESLIE’S POOLMART, INC. By:   /s/ STEVEN L. ORTEGA Name:   Steven L. Ortega
Title:   Executive Vice President

 

GCP CALIFORNIA FUND, L.P. By:  

GCP California Capital, LLC

Its General Partner

  By:   /s/ JOHN G. DANHAKL   Name:   John G. Danhakl   Title:   Manager

 

LESLIE’S COINVESTMENT LLC By:  

LEONARD GREEN & PARTNERS, L.P.

Its Manager

  By:  

LGP Management, Inc.

Its General Partner

    By:   /s/ JOHN M. BAUMER     Name:   John M. Baumer     Title:   Vice
President

 

INVESTOR HOLDERS: /s/ MICHAEL J. FOURTICQ Michael J. Fourticq

 

 

MANAGEMENT PARTIES: /s/ LAWRENCE H. HAYWARD Lawrence H. Hayward